Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 8, 2016

                                      No. 04-16-00440-CV

                                      Samuel C. PERKINS,
                                           Appellant

                                                 v.

                                       Barbara J. PETITE,
                                            Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CI02994
                       Honorable Solomon Casseb, III, Judge Presiding


                                         ORDER
       The clerk’s record has not been filed in this case, but according to this court’s records and
Appellant’s notice of appeal, the trial court signed the complained of judgment on April 25,
2016. Appellant’s notice of appeal was due on May 25, 2016. See TEX. R. APP. P. 26.1. A
motion for extension of time was due not later than June 9, 2016. See id. R. 26.3.
        Appellant filed a notice of appeal on June 30, 2016, twenty-one days after the last day to
file a motion for extension of time to file a notice of appeal. See generally Verburgt v. Dorner,
959 S.W.2d 615, 617 (Tex. 1997) (“[A] motion for extension of time is necessarily implied when
an appellant acting in good faith files a [notice of appeal] beyond the time allowed by Rule
[26.1], but within the fifteen-day period in which the appellant would be entitled to move to
extend the filing deadline under Rule [26.3].” (emphasis added)).
       Appellant’s notice of appeal appears to be untimely. We ORDER Appellant to SHOW
CAUSE in writing within TWENTY-ONE days of the date of this order why this appeal should
not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a); Verburgt, 959 S.W.2d at
617 (“[O]nce the period for granting a motion for extension of time under Rule [26.3] has
passed, a party can no longer invoke the appellate court’s jurisdiction.”). If Appellant fails to
respond within the time provided, this appeal will be dismissed. See TEX. R. APP. P. 42.3(c).
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of September, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court